Case 1:17-cr-00779-LAP Document 225-1 Filed 03/26/19 Page 1 of 1

racer

   
 
       

puyart
UNITED STATES DISTRICT COURT i poCUM “hoy FILEDE
SOUTHERN DISTRICT OF NEW YORK it BER Po et
Tonner enna ssc ass s ncaa esc a sacs c sas ccs casas x \DOe * ey BSB AL
Late FILLY: 2. se
UNITED STATES OF AMERICA hocgeneene aoa
Vv.
No. 17 Cr. 779 (LAP)
CHI PING PATRICK HO, :
a/k/a “Patrick C.P. Ho,” . [PROPOSED] ORDER
a/k/a “He Zhiping,” ;

Defendant.

LORETTA A. PRESKA, Senior United States District Judge:
Pursuant to Rule 38(b)}(2) of the Federal Rules of Criminal Procedure, the Court
recommends to the Attorney General that Defendant be allowed to remain at the Metropolitan
ca"
Correctional Center in Manhattan for an additional six months so that he maey assist in preparing
his appeal. Following this period, the Court recommends that Defendant be designated to the
minimum-security camp at FCI Danbury or another comparable facility close to New York City
to serve the remainder of his sentence.
SO ORDERED.
Dated: New York, New York G Vv]
Marcha, 2019
. Loretta A. Preska
Senior United States District Judge

 

 
